              Case 1:20-cv-11283-ADB Document 105 Filed 07/13/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT FOR
                                THE DISTRICT OF MASSACHUSETTS




 PRESIDENT AND FELLOWS OF
 HARVARD COLLEGE; and
 MASSACHUSETTS INSTITUTE OF
 TECHNOLOGY,

                 Plaintiffs,

         v.                                             Civil Action No. 1:20-cv-11283-ADB

 UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY; U.S.
 IMMIGRATION AND CUSTOMS
 ENFORCEMENT; CHAD F. WOLF, in his
 official capacity as Acting Secretary of the
 United States Department of Homeland
 Security; and MATTHEW ALBENCE, in his
 official capacity as Acting Director of U.S.
 Immigration and Customs Enforcement,

                 Defendants.




                                  DECLARATION OF STUDENT #4

       I, Student #4, hereby state under the penalty of perjury that the following statements are true

and accurate to the best of my knowledge:

       1.       I am a rising second-year student at Harvard Medical School pursuing a joint

M.D./Ph.D. degree. I am not revealing my name or certain facts that may reveal my identity due to

fears that, based on my participation in this litigation or information disclosed in this declaration, I

could face retaliation from immigration authorities or harm in my home country or elsewhere.

       2.       I am currently living in Cambridge, Massachusetts. �e M.D./Ph.D. program requires

students to complete research over the summer and I have been conducting that research at the Koch
            Case 1:20-cv-11283-ADB Document 105 Filed 07/13/20 Page 2 of 3



Institute for Integrative Cancer Research at MIT. �e summer program ends in early September, and

I had planned to start the second year of my program virtually from Cambridge in the fall.

       3.        I am originally from Ethiopia, and I am studying in the United States on an F-1 visa.

I was issued an F-1 visa in 2013 when I was 17 years old, and started my undergraduate studies at a

college in North Carolina. After my ﬁrst year, I transferred to a university in the Boston area, and

graduated from that university in 2017. After graduation, I worked in the United States through the

Optional Practical Training (“OPT”) program, which allowed me to maintain temporary employment

related to my area of study. I worked for a biotechnology company based in Watertown,

Massachusetts. I enrolled at Harvard Medical School in 2019.

       4.        If the COVID-19 and Fall 2020 directive issued by United States Immigration and

Customs Enforcement on July 6, 2020 takes eﬀect, I will be required to leave the United States

because Harvard Medical School is conducting my program through only virtual courses during the

fall semester.

       5.        If I have to leave the United States and return to Ethiopia, I will be forced to defer my

second year at Harvard Medical School for several reasons. First, Ethiopia is currently experiencing

signiﬁcant civil unrest, and I am concerned for my safety if I were to return at this time. Second, the

Ethiopian government has recently shut down the Internet in response to the civil unrest. Even if the

government were to allow access to the internet, the Internet connection would be unreliable, making

it diﬃcult if not impossible, to participate in my online courses. And ﬁnally, even if the Internet

were adequate to participate in online course work, the seven-hour time diﬀerence would require me

to keep unusual, impractical hours to attend class and collaborate with my classmates. For those

reasons, if I have to return home, I will need to defer my education for the year.




                                                    -2-
            Case 1:20-cv-11283-ADB Document 105 Filed 07/13/20 Page 3 of 3



       6.     A deferral would be signiﬁcant because the M.D./Ph.D. program is very long. �e

full program takes anywhere between six and ten years to complete, depending on the length of time

required for the student to complete her Ph.D. work.

       I declare under penalty of perjury that the foregoing is true and correct.



Executed on this day, July 13, 2020

                                                             /s/ Student #4
                                                             Student #4




                                                  -3-
